EXHIBIT 10.1



CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (“Agreement”) is entered into as of January
1, 2013 (the “Effective Date”), between ION Geophysical Corporation, a Delaware
corporation having offices at 2105 CityWest Boulevard, Suite 400, Houston, Texas
77042-2839 (the “Company”), and The Peebler Group LLC (“Consultant”). The
Company and Consultant are sometimes referred to in this Agreement as a “Party”
and collectively as the “Parties.”


The Parties desire for Consultant to provide consulting services to the Company
pursuant to the terms and conditions of this Agreement. The Parties acknowledge
that the consulting arrangement described in this Agreement is the consulting
arrangement referred to in Section 6(c) of the Employment Agreement dated
effective on March 31, 2003, between the Company and Robert P. Peebler, as
amended.


The Parties agree as follows:


1.    Services.


(a)    The Company hereby engages Consultant to perform strategic consulting
services for the Company’s Board of Directors and Chief Executive Officer
(“CEO”) and advisory services on strategic projects to be agreed between
Consultant and the CEO (collectively, the “Services”), during the Term.


(b)    The Company enters into this Agreement based on Consultant’s demonstrated
ability to perform the Services. Consequently, other than requesting and
discussing the Services and providing related information as requested from time
to time by Consultant, the Company will not provide Consultant with any training
or instructions with respect to the Services.


(c)    In the performance of Services under this Agreement, Consultant agrees
that it and its employees will comply with all applicable laws, statutes and
regulations relating to providing the Services, including but not limited to,
the Foreign Corrupt Practices Act (“FCPA”), environmental laws, employment laws,
safety regulations, securities laws and regulations, antitrust laws,
intellectual property laws and any other applicable laws, statutes or
regulations and to conduct itself and themselves in keeping with high ethical
standards. Consultant further agrees that it and its employees will comply with
all applicable safety and security regulations and policies while on the
Company’s premises and all other policies of the Company and will use its and
their best efforts to preserve the business of the Company and the good will of
all employees, customers, suppliers and other persons having business relations
with the Company. In accordance with the FCPA, neither Consultant nor any of its
employees shall make any payment prohibited by the FCPA to any party for the
purpose of securing business.


(d)    Consultant shall not utilize the services of any individual, company or
other entity (other than Robert P. Peebler) as a subcontractor or an independent
contractor to assist in performing the Services unless Consultant obtains the
prior written permission of the Company to utilize the services of such
subcontractor or independent contractor in connection with the Services.

1

--------------------------------------------------------------------------------






2.    Term.  The term of this Agreement shall commence on the Effective Date,
and shall remain in effect until December 31, 2017 (the “Term”), unless earlier
terminated in accordance with Section 16.


3.    Payment to Consultant.


(a)    In consideration for the Services provided by Consultant during the Term,
including the obligations of Consultant under Section 5 hereof, the Company
shall pay Consultant as follows:


(i)    For the first year of the Term, Consultant shall receive a fee equal to
$275,000 per year, payable monthly.


(ii)    For each succeeding year of the Term after the first year, Consultant
shall receive a fee equal to $150,000 per year, payable monthly. The Parties
acknowledge and agree that, if the frequency and extent of the Services under
this Agreement during any such succeeding year materially exceeds the current
expectations of the Company and Consultant, CEO and Consultant shall discuss an
appropriate increase of fee for each such exceeding year not to exceed an annual
fee of $275,000; provided that any such increase for any year shall only take
effect upon the written agreement of CEO and Consultant.


(b)    During the Term, the Company shall provide Consultant with use of an
office and access to administrative support services, including IT systems
services, in its headquarters located in Houston, Texas, when necessary for the
Services. Except as stated in the foregoing sentence, Consultant is responsible
for payment of expenses related to its own office located outside of the
Company’s office, including rent, utilities, telephone, office supplies and
similar costs and expenses. The Company will reimburse Consultant for reasonable
and necessary out-of-pocket expenses incurred by Consultant at the request of
the Company in performance of the Services, in accordance with the Company’s
general expense reimbursement policies. Such costs shall be incurred consistent
with the Company’s reimbursement policies applicable to its employees.
Reasonable transportation expenses incurred by Consultant at the request of the
Company will be reimbursed to Consultant. Consultant shall submit to the Company
a statement setting forth the related expenses, together with receipts or other
supporting evidence as may be reasonably requested by the Company.


(c)    Consultant shall maintain during the Term of this Agreement, and retain
not less than three (3) years after the expiration or termination thereof,
complete and accurate records of all of Consultant’s costs that are chargeable
to the Company under this Agreement. The Company shall have the right, on
advance notice and at reasonable times, to inspect and audit those records by
authorized representatives of its own or any public accounting firm selected by
it.


4.    Confidentiality of the Company’s Business.


(a)    Consultant acknowledges that the business of the Company and its
affiliates is highly competitive and that the Company’s books, records and
documents, information concerning the Company’s strategies, plans, business,
products, equipment, services and processes, procurement

2

--------------------------------------------------------------------------------




procedures and pricing techniques, the names of and other information (such as
credit and financial data) concerning the Company’s customers and business
affiliates, the terms of this Agreement, and any other confidential and/or
proprietary information and/or trade secrets that have been developed or used by
or on behalf of the Company or its affiliates or will be developed and that
cannot be obtained readily by third parties from outside sources (collectively,
“Confidential Information”), all comprise confidential business information and
trade secrets of the Company that are valuable, special and unique proprietary
assets of the Company and that Consultant shall have access to in performing the
Services under this Agreement. Consultant further acknowledges that protection
of the Company’s Confidential Information against unauthorized disclosure and
use is of critical importance to the Company in maintaining its competitive
position. Accordingly, Consultant hereby agrees that it will not, at any time
during or after the term of this Agreement, make any unauthorized disclosure of
any Confidential Information of the Company or its affiliates, or make any use
thereof, except solely for the benefit of, and on behalf of, the Company or its
affiliates in the performance of the Services pursuant to this Agreement.
Consultant will safeguard the Confidential Information from unauthorized
disclosure. Consultant also agrees to preserve and protect the confidentiality
of third party Confidential Information to the same extent, and on the same
basis, as the Company's Confidential Information. Consultant’s obligation under
this Section 4 will not extend to information which is or becomes part of the
public domain through no action or omission of Consultant.


(b)    If Consultant is requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, Consultant will promptly notify the Company of such request or
requirement so that the Company may, at its cost, seek an appropriate protective
order or waiver in compliance with the provisions of this Agreement. If, in the
absence of a protective order or the receipt of a waiver hereunder, Consultant
is, in the opinion of Consultant’s counsel, compelled to disclose the
Confidential Information, Consultant may disclose only such of the Confidential
Information to the party compelling disclosure as is required by law. Consultant
shall not be liable for the disclosure of Confidential Information pursuant to
the preceding sentence unless such disclosure was caused by Consultant and not
otherwise permitted by this Agreement.


(c)    All written Confidential Information (including that portion of the
Confidential Information that may be found in analyses, compilations, studies or
other documents prepared by or for Consultant) will be returned to the Company
promptly upon the Company’s request, and no copies shall be retained by
Consultant. Oral Confidential Information and written Confidential Information
not so requested or returned will be held by Consultant and kept subject to the
terms of this Agreement or destroyed.


5.    Protection of the Company’s Business Interest.


(a)    Consultant agrees that, during the Term and for one year thereafter (such
applicable period being referred to herein as the “Non-Compete Period”),
Consultant shall not, without the prior written consent of the Company, directly
or indirectly, anywhere in the world, engage, invest, own any interest, or
participate in, consult with, render services to, or be employed by any
business, person, firm or entity that is in competition with the “Business” (as
defined in Section 5(c)) of the

3

--------------------------------------------------------------------------------




Company or any of its subsidiaries or affiliates, except for the account of the
Company and its subsidiaries and affiliates; provided, however, that during the
Non-Compete Period Consultant may acquire, solely as a passive investment, not
more than two percent (2%) of the outstanding shares or other units of any
security of any entity subject to the requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended. Consultant acknowledges that this
covenant not to compete is being provided as an inducement to the Company to
enter into this Agreement. Whenever possible, each provision of this covenant
not to compete shall be interpreted in such a manner as to be effective and
valid under applicable law but if any provision of this covenant not to compete
shall be prohibited by or invalid under applicable law, such provision of this
covenant not to compete shall be prohibited by or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of this covenant not
to compete. If any provision of this covenant not to compete shall, for any
reason, be judged by any court of competent jurisdiction or duly appointed
arbitrator to be invalid or unenforceable, such judgment shall not affect,
impair or invalidate the remainder of this covenant not to compete but shall be
confined in its operation to the provision of this covenant not to compete
directly involved in the controversy in which such judgment shall have been
rendered. In the event that the provisions of this covenant not to compete
should ever be deemed to exceed the time or geographic limitations permitted by
applicable laws, then such provision shall be reformed by the court or
arbitrator to the maximum time or geographic limitations permitted by applicable
law.


(b)    Consultant agrees that, during the Term and for one year thereafter,
Consultant shall not, either on its own account or for any other person, firm,
partnership, corporation, or other entity (i) solicit or induce any employee of
the Company or any of its subsidiaries or affiliates to leave such employment or
(ii) hire or participate in the hiring of any such employee of the Company or
any of its subsidiaries or affiliates.


(c)    As used in this Agreement, “Business” means the business of (i) design,
manufacture, marketing or sale of equipment for seismic acquisition, (ii)
seismic processing (iii) seismic navigation software or (iv) planning,
performing or licensing multi-client seismic surveys.


(d)    In the event that Consultant breaches or violates any of the terms and
conditions of Section 5(a) during the Non-Compete Period, then in addition to
the other rights and remedies available to the Company hereunder, the Company’s
obligations to pay to Consultant any remaining amounts otherwise due and owing
under this Agreement shall cease and terminate.


6.    Intellectual Property Rights.


(a)    All information, data, documents and materials provided by the Company to
Consultant, or acquired or learned by Consultant from the Company’s files,
documents, employees or representatives in connection with the Services, shall
remain the sole and exclusive property of the Company. Consultant shall obtain
no rights whatsoever, whether under applicable patent, copyright, trade secret
laws or otherwise, in such information, data, documents or materials unless
specifically provided in writing by the Company.



4

--------------------------------------------------------------------------------




(b)    All information, drawings, plans, specifications, designs, reports,
computations, calculations, presentations, working papers and other documents
prepared by or on behalf of Consultant in furtherance of or in connection with
the Services (collectively, the “Work Product”) will be and shall remain the
sole and exclusive property of the Company and shall be delivered to the Company
upon its request. The Company shall have full and unlimited right to use all of
the same without any claim or right thereto by Consultant for any additional
compensation for such use. Consultant further agrees that the Work Product and
all other information developed or secured by Consultant during performance of
the Services shall be kept strictly confidential and shall not be sold, traded,
published or otherwise disclosed to anyone in any manner whatsoever, including
by means of photocopying or reproduction, without the Company’s prior written
consent. Consultant shall obtain no rights whatsoever, whether under applicable
patent, copyright, trade secret laws or otherwise, in such Work Product and
information unless specifically provided in writing by the Company. Consultant
agrees to assign and hereby assigns to the Company all title, patents, patent
rights, copyrights, mask work rights, trade secret rights and all other
intellectual and industrial property rights of any sort anywhere in the world in
connection with such Work Product. All works of authorship by Consultant under
this Agreement will be “works made for hire” to the extent allowed by law.
        
7.    Equitable Relief. Money damages would not be a sufficient remedy for any
breach of Sections 4, 5 or 6 of this Agreement by either Party, and the Party
not in breach of this Agreement shall be entitled to seek specific performance
and injunctive relief as remedies upon proof of any such breach. Such remedies
shall not be deemed to be the exclusive remedies for a breach of this Agreement
but shall be in addition to all other remedies available at law or in equity to
a Party.


8.    Insurance. During the Term, Consultant shall be solely responsible for
maintaining, at its own cost and expense, any insurance covering it, its
employees, it or their activities and it or their business in Consultant’s sole
discretion.


9.    Independent Contractor.


(a)    The Services performed by Consultant shall be as an independent
contractor and not as an employee. Accordingly, with respect to this Agreement,
Consultant is not entitled to the benefits provided by the Company to its
employees, including, but not limited to, group insurance and participation in
the Company’s employee benefit and pension plans.


(b)    In the event Consultant for any reason were to become eligible to
participate in a Company-sponsored benefit program with respect to this
Agreement, Consultant hereby waives any such right to participate in the
program. This waiver of any right to participate in Company-sponsored employee
benefit programs represents a material component of the terms of payment agreed
to by the Parties. Further, Consultant is not an agent, partner, or joint
venturer of the Company. Consultant shall not represent himself to third persons
to be other than an independent consultant of the Company, nor shall Consultant
permit himself to offer or agree to incur or assume any obligations or
commitments in the name of the Company or for the Company without the prior
written consent and authorization of the Company.



5

--------------------------------------------------------------------------------




10.    Taxes. Consultant shall be responsible for payment of all taxes arising
out of Consultant’s activities under this Agreement, including by way of
illustration but not limitation, federal and state income tax, Social Security
tax, unemployment insurance taxes, and any other taxes or business license fees
as required. The Company will neither pay unemployment taxes on, nor withhold
employment taxes from, any compensation it pays Consultant. Rather, the Company
will report the amounts it pays Consultant on IRS Form 1099, to the extent
required to do so under applicable Internal Revenue Code provisions.
Notwithstanding the foregoing, the Company shall have the right to withhold any
and all taxes from payments due to Consultant under this Agreement to the extent
that such withholding may be required by any governmental body claiming
jurisdiction over any payment made to or earned by Consultant hereunder, and
payment by the Company to the respective governmental office of the amount of
money so withheld will relieve the Company from any further obligation to
Consultant with respect to the amount so withheld.


11.    Notices.  All notices under this Agreement shall be in writing and sent
by hand delivery, telecopy or certified mail to the addresses set forth at the
beginning of this Agreement or such other address for notice as either Party may
designate from time to time.
    
12.    Waiver.  Failure of either Party at any time to require performance by
the other Party of any provision hereof shall in no way affect the right of the
Party hereafter to enforce the same. Nor shall any waiver by the either Party of
any breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or as a waiver of this provision itself.


13.    Applicable Law; Dispute Resolution.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas, excluding
applicable conflict-of-law rules or principles. The Parties agree that any legal
suit, action or proceeding arising out of or relating to this Agreement shall be
resolved by the courts of the State of Texas and of the United States of America
located in the City of Houston. Both Parties irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of such courts for any legal
suit, action or proceeding arising out of or relating to this Agreement (and
agree not to commence any such legal suit, action or proceeding except in such
courts). Notwithstanding the foregoing, this Section shall not limit either
Party’s right to obtain any provisional or equitable remedy, including, without
limitation, injunctive relief, from any court of competent jurisdiction, as may
be necessary in the sole judgment of such Party to protect its rights hereunder.


14.    Severability.  The terms in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term or covenant or the application
thereof to any person or circumstance shall be construed to be invalid or
unenforceable, then such term shall be construed in a manner as to permit its
enforceability to the fullest extent permitted by law. The remaining provisions
of this Agreement shall remain in full force and effect.


15.    Successors and Assignment.  This Agreement automatically shall be binding
upon and shall inure to the benefit of any person, corporation or entity which
may hereafter acquire or succeed to all or substantially all of the business or
assets of the Company by purchase, merger, consolidation or by any other means
whatsoever, whether direct or indirect. This Agreement shall not be assigned by
Consultant unless such assignment is first approved in writing by the Company.

6

--------------------------------------------------------------------------------






16.    Termination.


(a)    The Consultant may terminate this Agreement effective immediately upon
written notice to the Company if the Company commits a payment breach of this
Agreement and such breach is not cured within ten (10) business days after the
Company receives written notice from Consultant of the breach. The Consultant
may also terminate this Agreement for any reason at any time on or after the
second anniversary of the Effective Date, by giving the Company at least thirty
(30) days prior written notice.


(b)    The Company may terminate this Agreement effective immediately upon
written notice to Consultant in the event Consultant breaches this Agreement and
such breach is not cured within ten (10) business days after Consultant receives
written notice from the Company of the breach.


(c)    Termination of this Agreement shall not relieve any Party from any
obligation accruing or accrued to the date of such termination, nor deprive a
Party not in default of any remedy otherwise available to it.
 
(d)    If either Party terminates this Agreement early under this Section 16,
the provisions and obligations of Sections 4, 5 and 6 of this Agreement shall
continue in full force and effect for the time periods stated therein.
  
The obligations of the Parties set forth in Sections 4, 5, 6, 8, 9, 10, and 16
shall survive the expiration or termination of this Agreement.


17.    Other Agreements/Modifications. This Agreement supersedes all other
preceding agreements or understandings between the Parties regarding the
Services and constitutes the entire agreement of the Parties regarding the
performance of the Services. Nothing in this Agreement shall affect, lessen or
negate any of the existing rights or obligations of Consultant (or Mr. Peebler)
or the Company under any previous nondisclosure agreement, proprietary
information agreement or any other agreement entered into by Consultant (or Mr.
Peebler) with or for the benefit of the Company in conjunction with Mr.
Peebler’s previous employment with the Company. This Agreement may not be
amended, modified, superseded, canceled, renewed, or extended without a written
instrument executed by both Parties.


18.    Representations. Consultant represents that neither Consultant nor Mr.
Peebler is a party to any restrictive agreement limiting Consultant’s activities
in providing the Services. Consultant further represents that at the time of the
execution of this Agreement, neither Consultant nor Mr. Peebler knows of any
written or oral contract or of any other impediment that would inhibit or
prohibit this consulting arrangement with the Company.




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

7

--------------------------------------------------------------------------------








THE PEEBLER GROUP LLC                ION GEOPHYSICAL CORPORATION






By: /s/ Robert P. Peebler        By: /s/ R. Brian Hanson    
Name: Robert P. Peebler        Name: R. Brian Hanson
 
 




8